—Appeal by the defendant from a judgment of the County Court, Nassau County (Gulotta, J.), rendered December 13, 1996, convicting him of attempted robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or lack merit.
Rosenblatt, J. P., O’Brien, Ritter and Goldstein, JJ., concur.